Title: To John Adams from James Lovell, 8 February 1778
From: Lovell, James
To: Adams, John


     
      Dear Sir
      
       Febry. 8th. 1778
      
     
     Yours of Janry. 9th is before me. Deane had inclosed to Congress a long minute corresponding history of what you sent me. He doubted whether Mr. R M had communicated to us what had been sent of the kind formerly therefore he wrote to him lately with flying seals under cover to the President. Mr. R M had been indiscreet in remarking to T.M. upon the Conduct of the Commissioners as not acting candidly in their Representations; for which he has made through Congress very lengthy Apologies, and totally discarded his infamous brother. I am not able to write minutely to you but I endeavour to send Papers which speak for themselves. The long and short of Affairs is that if we can obtain assistance to meliorate our currency we may laugh at Britain.
     
     Poor Weeks is gone to the Bottom of the Sea with a very valuable Cargo and every Soul but one who was preserved by a floating Ladder 3 Days before he was taken up.
     Burgoynes Affair was known in France and the english ministry concealed the proceedings about Philadelphia. It does not appear by the Kings Speech that Auxiliaries are coming. The Detention of Burgoyne will disconcert the Ministry most horribly. An Incursion into Canada is making by Fayette Conway and Stark. I think the prospect is good. You will take Minutes of any intelligence worth notice written to Mr. S A or other Friends. I fear to keep Packets open as Posts and Expresses are altogether uncertain, depending upon information obtained about the River.
     I have directed Mr. Dunlap at Lancaster to put up Sheets of the 2d. Vol of Journals and forward to you under Cover to the Navy Board. I hope they will be delivered by the Bearer of this. Your Chest shall go by the first Carriage of Money—unless Bat Horses are made use of. I suppose you cannot want the Contents except for your Children though I have not been the less industrious to send them upon that Supposition. But I should risk a total Loss if I sent them to any Stage short of the east side of Hudson’s River. If I can get the Chest on to Hugh Hughes, I am sure he will push it to Boston.
     I have written to Mr. Dana to contrive at Camp to get your other things forwarded from Mr. Sprouts home wherever it may be. The Baron Steuben has been most cordially received by Congress. If he should be so received at Camp it may tend to introduce many advantages into the Quarter Masters Department at least. We had determined upon the following arrangements before his arrival. 1 the military duties as laid down in Books 2 Forrage Master 3 Waggon Master to purchase and direct Horses Carriages &c. 4 Agent for the purchase of Tents Tools &c. We have also taken the purchasing business from the Director General of Hospitals and made the Deputy Directors act as Purveyors; The Director General with the Physician and Surgeon General to order the Invoices and the two latter to publish in the Hospitals forms of Receipts which are to be the vouchers for all Expenditures, acquainting the Treasury with the forms by immediate duplicates. We hope to save thousands and ten thousands of Dollars by having appointed Auditors for the Camp accounts, but how we shall secure what is due from Paymasters and other Officers who have quitted the Service I cannot tell. Exchequor Courts would allarm the People.
    